         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 1 of 47




 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Section Chief
 3   MEREDITH L. FLAX, Assistant Chief
     COBY HOWELL, Senior Trial Attorney
 4
     MICHAEL R. EITEL, Senior Trial Attorney
 5   U.S. Department of Justice
     Environment & Natural Resources Division
 6   Wildlife & Marine Resources Section
 7   1000 S.W. Third Avenue
     Portland, OR 97204
 8   Phone: (503) 727-1023
 9   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
10

11   Attorneys for Federal Defendants

12
                      IN THE UNITED STATES DISTRICT COURT
13                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16    STATE OF CALIFORNIA, et al.,

17                        Plaintiffs,               Case. No. 4:19-cv-06013-JST
18                                                  FEDERAL DEFENDANTS’ ANSWER
                                 vs.
                                                    TO PLAINTIFFS’ FIRST AMENDED
19
                                                    COMPLAINT FOR DECLARATORY
      DAVID BERNHARDT, et al.,
20                                                  AND INJUNCTIVE RELIEF
                          Federal Defendants.
21

22

23
           Federal Defendants, David Bernhardt, in his official capacity as Secretary of
24

25   the U.S. Department of the Interior (“DOI”), the U.S. Fish and Wildlife Service

26   (“FWS”), Wilbur Ross, in his official capacity as Secretary of the U.S. Department of
27
     Commerce (DOC), and the National Marine Fisheries Service (“NMFS”), provide the
28
     following Answer to Plaintiffs’ Amended Complaint (ECF 28). Federal Defendants
                                                1
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 2 of 47




 1   deny any allegations in Plaintiffs’ complaint, whether express or implied, that are
 2
     not specifically admitted, denied, or qualified herein.
 3
           1.     The allegations in Paragraph 1 contain Plaintiffs’ characterizations of
 4

 5   this action to which no response is required. To the extent a response is required,
 6   the allegations are denied.
 7
           2.     The allegations in Paragraph 2 state legal conclusions to which no
 8

 9   response is required. To the extent a response is required, the allegations are

10   denied.
11
           3.     Federal Defendants admit only that Congress enacted the Endangered
12
     Species Act (“ESA”), 16 U.S.C. §§ 1531 et seq., in 1973. The remaining allegations in
13

14   Paragraph 3 characterize the ESA, and the court decision in Tennessee Valley Auth.
15
     v. Hill, 437 U.S. 153 (1978), a statute and court decision that speak for themselves
16
     and are the best evidence of their contents; any allegations contrary to the plain
17

18   language, meaning, and context of the ESA and the referenced court decision are

19   denied.
20
           4.     The allegations in Paragraph 4 characterize the ESA, a statute that
21

22   speaks for itself and is the best evidence of its contents; any allegations contrary to

23   the plain language, meaning, and context of the ESA are denied.
24
           5.     Federal Defendants admit the allegations in the first sentence of
25
     Paragraph 5. With respect to the allegations in the second sentence, Federal
26

27   Defendants admit only that the populations of the black footed ferret, California
28
     condor, whooping crane, and shortnose sturgeon have increased since they were

                                                2
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 3 of 47




 1   listed under the ESA. Due to vagueness and ambiguity with respect to the phrases
 2
     “at the brink of extinction” and “dramatic population increases,” Federal
 3
     Defendants deny those allegations. Federal Defendants admit the remaining
 4

 5   allegations in the second sentence.
 6         6.     Federal Defendants deny the allegations in the first sentence of
 7
     Paragraph 6, which also contains legal conclusions to which no response is required.
 8

 9   The remainder of Paragraph 6’s allegations characterize the ESA, a statute that

10   speaks for itself and is the best evidence of its contents; any allegations contrary to
11
     the plain language, meaning, and context of the ESA are denied.
12
           7.     The allegations in Paragraph 7 state legal conclusions to which no
13

14   response is required. To the extent a response is required, the allegations are
15
     denied.
16
           8.     Federal Defendants admit the allegations in Paragraph 8.
17

18         9.     The allegations in the first clause of Paragraph 9 characterize the rules

19   published at 84 Fed. Reg. 45020 (Aug. 27, 2019) (“Final ESA Section 4 Rule”); 84
20
     Fed. Reg. 44,976 (Aug. 27, 2019) (“Final ESA Section 7(a)(2) Rule”); and 84 Fed.
21

22   Reg. 44,753 (Aug. 27, 2019) (“Final ESA Section 4(d) Rule”) (collectively, “Final ESA

23   Rules”); rules that speak for themselves and are the best evidence of their contents.
24
     Any allegations contrary to the plain language, meaning, and context of the
25
     referenced Final Rules are denied. The allegations in the remainder of Paragraph 9
26

27   state legal conclusions to which no response is required. To the extent a response is
28
     required, the allegations are denied.

                                                3
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 4 of 47




 1         10.    The allegations in Paragraph 10 characterize the Final ESA Section 4
 2
     Rule, a rule that speaks for itself and is the best evidence of its contents. Any
 3
     allegations contrary to the plain language, meaning, and context of the Final ESA
 4

 5   Section 4 Rule is denied. The allegations in Paragraph 10 also state legal
 6   conclusions to which no response is required. To the extent a response is required,
 7
     the allegations are denied.
 8

 9         11.    The allegations in Paragraph 11 characterize the Final ESA Section

10   7(a)(2) Rule, a rule that speaks for itself and is the best evidence of its contents. Any
11
     allegations contrary to the plain language, meaning, and context of the Final ESA
12
     Section 7(a)(2) Rule is denied. The allegations in Paragraph 10 also state legal
13

14   conclusions to which no response is required. To the extent a response is required,
15
     the allegations are denied.
16
           12.    The allegations in Paragraph 12 characterize the Final ESA Section
17

18   4(d) Rule, a rule that speaks for itself and is the best evidence of its contents. Any

19   allegations contrary to the plain language, meaning, and context of the Final ESA
20
     Section 4(d) Rule is denied. The allegations in Paragraph 12 also state legal
21

22   conclusions to which no response is required. To the extent a response is required,

23   the allegations are denied.
24
           13.    The allegations in Paragraph 13 state legal conclusions to which no
25
     response is required. To the extent a response is required, the allegations are
26

27   denied.
28


                                                4
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 5 of 47




 1         14.     Paragraph 14 describes Plaintiffs’ request for relief, to which no
 2
     response is required. To the extent a further response is required, the Federal
 3
     Defendants deny that Plaintiffs are entitled to the relief requested or any relief
 4

 5   whatsoever.
 6         15.     The allegations in Paragraph 15 state legal conclusions to which no
 7
     response is required. To the extent a response is required, the allegations are
 8

 9   denied.

10         16.     The allegations in Paragraph 16 state legal conclusions to which no
11
     response is required. To the extent a response is required, the allegations are
12
     denied.
13

14         17.     The allegations in Paragraph 17 state legal conclusions to which no
15
     response is required. To the extent a response is required, the allegations are
16
     denied.
17

18         18.     The allegations in the first two sentences of Paragraph 18 state legal

19   conclusions to which no response is required. To the extent a response is required,
20
     the allegations are denied. Federal Defendants are without knowledge or
21

22   information sufficient to ascertain the truth or falsity of the third sentence of

23   Paragraph 18 and therefore deny the allegations.
24
           19.     The allegations in Paragraph 19 contain Plaintiffs’ characterizations of
25
     this action to which no response is required, and also state legal conclusions to
26

27   which no response is required. To the extent a response is required, the allegations
28
     are denied.

                                                5
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 6 of 47




 1         20.    The allegations in the first and third sentences of Paragraph 20 state
 2
     legal conclusions to which no response is required. To the extent a response is
 3
     required, the allegations are denied. The allegations in the second sentence of
 4

 5   Paragraph 20 characterize the California Endangered Species Act and unspecified
 6   other laws that speak for themselves and are the best evidence of their contents;
 7
     any allegations contrary to the plain language, meaning, and context of the
 8

 9   California Endangered Species Act and other laws is denied.

10         21.    The allegations in the first sentence of Paragraph 21 are too vague and
11
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
12
     In further response to the allegations in the first sentence of Paragraph 21, Federal
13

14   Defendants admit that federally listed endangered or threatened species occur
15
     within the State of California or its waters. Federal Defendants admit the
16
     allegations in the second sentence of Paragraph 21. The allegations in the third
17

18   sentence “are subject to the ESA’s section 7 consultation requirements” are legal

19   conclusions to which no response is required. With respect to the remaining
20
     allegations in the third sentence, Federal Defendants admit that there are federal
21

22   public lands, federal water projects, and federal facilities within California, but

23   Federal Defendants are without knowledge or information sufficient to ascertain
24
     the truth or falsity of the allegations regarding the acreage of those lands and
25
     therefore deny the allegations. The allegations in the fourth sentence of Paragraph
26

27   21 regarding “countless acres of federal lands and numerous non-federal facilities
28
     and activities” are too vague and ambiguous to permit a response, and Federal

                                                6
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 7 of 47




 1   Defendants deny them on that basis. The remaining allegations in the fourth
 2
     sentence of Paragraph 21 are legal conclusions to which no response is required. To
 3
     the extent a response is required, the allegations are denied.
 4

 5         22.     The allegations in Paragraph 22 contain Plaintiffs’ characterizations of
 6   this action to which no response is required, and also state legal conclusions to
 7
     which no response is required. To the extent a response is required, the allegations
 8

 9   are denied.

10         23.     The allegations in the first sentence of Paragraph 23 are too vague and
11
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
12
     In further response to the allegations in the first sentence of Paragraph 23, Federal
13

14   Defendants admit that federally listed endangered or threatened species occur
15
     within the State of Massachusetts, including the piping plover, northern long-eared
16
     bat, shortnose sturgeon, and leatherback sea turtle. In response to the allegations
17

18   in the second sentence of Paragraph 23, the phrases “significant resources” and

19   “numerous laws” are too vague and ambiguous to permit a response, and Federal
20
     Defendants deny those portions of that sentence on that basis. The remaining
21

22   allegations in the second sentence of Paragraph 23 characterize the Massachusetts

23   Endangered Species Act and other laws that speak for themselves and are the best
24
     evidence of their contents. Any allegations contrary to the plain language, meaning,
25
     and context of the referenced laws are denied. The allegations in the third sentence
26

27   of Paragraph 23 state legal conclusions to which no response is required. To the
28
     extent a response is required, the allegations are denied.

                                                7
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 8 of 47




 1         24.     The allegations in Paragraph 24 contain Plaintiffs’ characterizations of
 2
     this action to which no response is required, and also state legal conclusions to
 3
     which no response is required. To the extent a response is required, the allegations
 4

 5   are denied.
 6         25.     The first sentence of Paragraph 25 characterizes Maryland state laws
 7
     including the Nongame and Endangered Species Act, statutes that speak for
 8

 9   themselves and are the best evidence of their contents. Any allegations contrary to

10   the plain language, meaning, and context of the referenced laws are denied. The
11
     allegations in the second sentence of Paragraph 25 are too vague and ambiguous to
12
     permit a response, and Federal Defendants deny them on that basis. In further
13

14   response to the allegations in the second sentence of Paragraph 25, Federal
15
     Defendants admit that federally listed endangered or threatened species occur
16
     within the State of Maryland. Federal Defendants admit the allegations in the third
17

18   and fourth sentences of Paragraph 25. The allegations in the fifth sentence of

19   Paragraph 25 state legal conclusions to which no response is required. To the extent
20
     a response is required, the allegations are denied.
21

22         26.     The allegations in Paragraph 26 contain Plaintiffs’ characterizations of

23   this action to which no response is required, and also state legal conclusions to
24
     which no response is required. To the extent a response is required, the allegations
25
     are denied.
26

27         27.     Paragraph 27 characterizes Colorado state laws and legislative
28
     enactments that speak for themselves and are the best evidence of their contents.

                                                8
         Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 9 of 47




 1   Any allegations contrary to the plain language, meaning, and context of the
 2
     referenced laws and legislative enactments are denied.
 3
              28.   Federal Defendants are without knowledge or information sufficient to
 4

 5   ascertain the truth or falsity of the allegations in the first sentence of Paragraph 28
 6   and therefore deny the allegations. With respect to the allegations in the second
 7
     sentence, Federal Defendants admit that the Arkansas darter, Gunnison’s prairie
 8

 9   dog, greater sage-grouse, and Rio Grande cutthroat trout are not listed under the

10   ESA. Due to vagueness and ambiguity with respect to the phrase “conservation
11
     successes” Federal Defendants deny the remaining allegations in the second
12
     sentence. Federal Defendants admit the allegations in the third sentence of
13

14   Paragraph 28. The allegations in the fourth sentence of Paragraph 28 are too vague
15
     and ambiguous to permit a response, and Federal Defendants deny them on that
16
     basis.
17

18            29.   With respect to the allegations in Paragraph 29, Federal Defendants

19   admit that there are federal lands, including national parks, within Colorado, but
20
     Federal Defendants are without knowledge or information sufficient to ascertain
21

22   the truth or falsity of the allegations regarding the acreage of those lands and

23   therefore deny the remaining allegations. The allegations in Paragraph 29 “subject
24
     to ESA’s section 7 consultation requirements” are legal conclusions to which no
25
     response is required. To the extent a response is required, the allegations are
26

27   denied.
28


                                                9
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 10 of 47




 1         30.     The allegations in Paragraph 30 contain Plaintiffs’ characterizations of
 2
     this action to which no response is required, and also state legal conclusions to
 3
     which no response is required. To the extent a response is required, the allegations
 4

 5   are denied.
 6         31.     Paragraph 31 characterizes Connecticut state laws and legislative
 7
     enactments that speak for themselves and are the best evidence of their contents.
 8

 9   Any allegations contrary to the plain language, meaning, and context of the

10   referenced laws and legislative enactments are denied.
11
           32.     The allegations in the first sentence of Paragraph 32 are too vague and
12
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
13

14   In further response to the allegations in the first sentence of Paragraph 32, Federal
15
     Defendants admit that federally listed endangered or threatened species occur
16
     within the State of Connecticut, including the Northern long-eared bat, Indiana bat,
17

18   Kemp’s Ridley sea turtle, Atlantic green turtle, loggerhead turtle, and Atlantic

19   sturgeon. The allegations in the second sentence of Paragraph 32 are too vague and
20
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
21

22   The allegations in the second sentence of Paragraph 32 also characterize

23   Connecticut state laws, including the Connecticut Endangered Species Act, laws
24
     that speak for themselves and are the best evidence of their contents. Any
25
     allegations contrary to the plain language, meaning, and context of the referenced
26

27   laws are denied. The allegations in the third sentence of Paragraph 32 state legal
28


                                               10
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 11 of 47




 1   conclusions to which no response is required. To the extent a response is required,
 2
     the allegations are denied.
 3
           33.     The allegations in Paragraph 33 contain Plaintiffs’ characterizations of
 4

 5   this action to which no response is required, and also state legal conclusions to
 6   which no response is required. To the extent a response is required, the allegations
 7
     are denied.
 8

 9         34.     The allegations in the first and second sentences of Paragraph 34

10   characterize Illinois state laws and the court decision United Taxidermists Ass’n v.
11
     Illinois Dept. of Natural Resources, 436 Fed. Appx. 692, 695 (7th Cir. 2011), laws
12
     and a court decision that speak for themselves and are the best evidence of their
13

14   contents. Any allegations contrary to the plain language, meaning, and context of
15
     the referenced laws and court decision are denied. The allegations in the third
16
     sentence of Paragraph 34 states legal conclusions to which no response is required.
17

18   To the extent a response is required, the allegations are denied.

19         35.     The allegations in the first sentence of Paragraph 35 are too vague and
20
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
21

22   In further response to the allegations in the first sentence of Paragraph 35, Federal

23   Defendants admit only that federally listed endangered or threatened species occur
24
     within the State of Illinois and its waters. Federal Defendants admit the allegations
25
     in the second and third sentences of Paragraph 35. With respect to the allegations
26

27   in the fourth sentence of Paragraph 35, the words “significant” and “numerous” are
28
     too vague and ambiguous to permit a response, and Federal Defendants deny the

                                               11
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 12 of 47




 1   fourth sentence on that basis, and aver that Illinois contains federally owned lands.
 2
     The allegations in the fourth sentence of Paragraph 35 “all subject to ESA’s section
 3
     7 consultation requirements” are legal conclusions to which no response is required.
 4

 5   To the extent a response is required, the allegations are denied.
 6         36.     The allegations in Paragraph 36 contain Plaintiffs’ characterizations of
 7
     this action to which no response is required, and also state legal conclusions to
 8

 9   which no response is required. To the extent a response is required, the allegations

10   are denied.
11
           37.     The allegations in Paragraph 37 characterizes Michigan state laws and
12
     legislative enactments that speak for themselves and are the best evidence of their
13

14   contents. Any allegations contrary to the plain language, meaning, and context of
15
     the referenced laws and legislative enactments are denied.
16
           38.     The allegations in the first sentence of Paragraph 38 are too vague
17

18   and ambiguous to permit a response, and Federal Defendants deny them on that

19   basis. In further response to the allegations in the first sentence of Paragraph 38,
20
     Federal Defendants admit only that federally listed endangered or threatened
21

22   species occur within the State of Michigan. Federal Defendants admit the

23   allegations in the second sentence. The allegations in the third sentence of
24
     Paragraph 38 are vague and ambiguous, and Federal Defendants deny them on that
25
     basis. The allegations in the fourth third sentence of Paragraph 38 “making them
26

27   subject to the ESA’s section 7 consultation requirements” is a legal conclusion to
28
     which no response is required. To the extent a response is required, the allegations

                                               12
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 13 of 47




 1   are denied. With respect to the remaining allegations in the fourth sentence,
 2
     Federal Defendants admit only that there are federal lands within Michigan, but
 3
     Federal Defendants are without knowledge or information sufficient to ascertain
 4

 5   the truth or falsity of the allegations regarding the acreage of those lands and
 6   therefore deny the allegations. Federal Defendants admit the allegations in the fifth
 7
     sentence.
 8

 9         39.     The allegations in Paragraph 39 contain Plaintiffs’ characterizations of

10   this action to which no response is required, and also state legal conclusions to
11
     which no response is required. To the extent a response is required, the allegations
12
     are denied.
13

14         40.     The allegations in the first, second, third, fourth, tenth, and twelfth
15
     sentences of Paragraph 40 state conclusions of law to which no response is required,
16
     and characterize Minnesota state laws and legislative enactments that speak for
17

18   themselves and are the best evidence of their contents. Any allegations contrary to

19   the plain language, meaning, and context of the referenced laws and legislative
20
     enactments are denied. The allegations in the fifth sentence of Paragraph 40
21

22   characterizes Minnesota state laws and the federal ESA, laws that speak for

23   themselves and are the best evidence of their contents. Any allegations contrary to
24
     the plain language, meaning, and context of the referenced laws and legislative
25
     enactments are denied. The allegations in the sixth, seventh, and eighth sentences
26

27   of Paragraph 40 characterize the Minnesota List of Endangered, Threatened, and
28
     Special Concern Species, a list that speaks for itself and is the best evidence of its

                                                13
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 14 of 47




 1   contents. Any allegations contrary to the plain language, meaning, and context of
 2
     that List are denied. In further response to the allegations in the sixth, seventh,
 3
     and eighth sentences of Paragraph 40, Federal Defendants admit only that the
 4

 5   Topeka shiner, Higgins eye pearlymussel, winged mapleleaf mussel, and rusty-
 6   patched bumble bee are federally listed as endangered, and the Canada lynx and
 7
     prairie fringed orchid are federally listed as threatened. In response to the
 8

 9   allegations in the ninth sentence of Paragraph 40, Federal Defendants admit that

10   the rusty-patched bumble bee is listed as endangered under the Federal definition.
11
     The remaining allegations in the ninth sentence of Paragraph 40 characterize the
12
     Minnesota List of Endangered, Threatened, and Special Concern Species, a list that
13

14   speaks for itself and is the best evidence of its contents. Any allegations contrary to
15
     the plain language, meaning, and context of that List are denied. Federal
16
     Defendants admit the allegations in the tenth sentence of Paragraph 40. Federal
17

18   Defendants are without knowledge or information sufficient to ascertain the truth

19   or falsity of the allegations in the eleventh sentence and therefore deny the
20
     allegations. With respect to the allegations in the twelfth sentence, Federal
21

22   Defendants admit only that many of the species defined under federal regulations

23   occur in other states. Federal Defendants are without knowledge or information
24
     sufficient to ascertain the truth or falsity of the remaining allegations in the twelfth
25
     sentence and therefore deny the allegations. The allegations in the thirteenth
26

27   sentence of Paragraph 40 state legal conclusions to which no response is required.
28
     To the extent a response is required, the allegations are denied.

                                                14
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 15 of 47




 1         41.     The allegations in Paragraph 41 contain Plaintiffs’ characterizations of
 2
     this action to which no response is required, and also state legal conclusions to
 3
     which no response is required. To the extent a response is required, the allegations
 4

 5   are denied.
 6         42.     The allegations in the first, second, and third sentences of Paragraph
 7
     42 characterize court decisions and Nevada state laws that speak for themselves
 8

 9   and are the best evidence of their contents. Any allegations contrary to the plain

10   language, meaning, and context of the referenced laws and court decisions are
11
     denied. The allegations in the fourth sentence of Paragraph 42 states legal
12
     conclusions to which no response is required. To the extent a response is required,
13

14   the allegations are denied.
15
           43.     With respect to the allegations in the first sentence of Paragraph 43,
16
     Federal Defendants admit only that there are federal lands within Nevada, but
17

18   Federal Defendants are without knowledge or information sufficient to ascertain

19   the truth or falsity of the allegations regarding the acreage and percentage of those
20
     lands and therefore deny the allegations. The allegations in the second sentence
21

22   “are subject to the ESA’s section 7 consultation requirements” are legal conclusions

23   to which no response is required. To the extent a response is required, the
24
     allegations are denied. The allegations in the third sentence are legal conclusions to
25
     which no response is required. To the extent a response is required, the allegations
26

27   are denied. The allegations in the fourth sentence of Paragraph 43 are too vague
28
     and ambiguous to permit a response, and Federal Defendants deny them on that

                                               15
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 16 of 47




 1   basis. In further response to the allegations in the fourth sentence of Paragraph 43,
 2
     Federal Defendants admit only that federally listed endangered or threatened
 3
     species occur within the State of Nevada. Federal Defendants admit the allegations
 4

 5   in the fifth sentence of Paragraph 43.
 6         44.     The allegations in Paragraph 44 contain Plaintiffs’ characterizations of
 7
     this action to which no response is required, and also state legal conclusions to
 8

 9   which no response is required. To the extent a response is required, the allegations

10   are denied.
11
           45.     The allegations in the first sentence of Paragraph 45 are too vague and
12
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
13

14   In further response to the allegations in the first sentence of Paragraph 45, Federal
15
     Defendants admit only that federally listed endangered or threatened species occur
16
     within the State of New Jersey, including the piping plover, red knot, Northern
17

18   long-eared bat, Indiana bat, and dwarf wedgemussel. Federal Defendants are

19   without knowledge or information sufficient to ascertain the truth or falsity of the
20
     second sentence of Paragraph 45 and therefore deny the allegations. The allegations
21

22   in the third and fourth sentences of Paragraph 45 characterize state laws that

23   speak for themselves and are the best evidence of their contents. Any allegations
24
     contrary to the plain language, meaning, and context of the referenced laws and
25
     court decisions are denied.
26

27         46.     The allegations in the first, second, and fifth sentences of Paragraph
28
     46 are too vague and ambiguous to permit a response, and Federal Defendants deny

                                               16
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 17 of 47




 1   them on that basis. Federal Defendants admit the allegations in the third sentence,
 2
     and aver that some red knots migrate annually between North American wintering
 3
     grounds and the Arctic. Federal Defendants admit the allegations in the fourth
 4

 5   sentence of Paragraph 46.
 6         47.     The allegations in Paragraph 47 contain Plaintiffs’ characterizations of
 7
     this action to which no response is required, and also state legal conclusions to
 8

 9   which no response is required. To the extent a response is required, the allegations

10   are denied.
11
           48.     Federal Defendants deny the allegations in the first sentence of
12
     Paragraph 48, and aver that FWS lists 41 federally listed animal species and 13
13

14   federally listed plant species that are believed to occur in New Mexico. Federal
15
     Defendants admit the allegations in the second sentence of Paragraph 48.
16
           49.     The allegations in the first and second sentences of Paragraph 49 are
17

18   too vague and ambiguous to permit a response, and Federal Defendants deny them

19   on that basis. Federal Defendants are without knowledge or information sufficient
20
     to ascertain the truth or falsity of the allegations in the third sentence of Paragraph
21

22   49 and therefore deny the allegations. Federal Defendants admit the allegations in

23   the fourth sentence of Paragraph 49. With respect to the allegations in the fifth
24
     sentence of Paragraph 49, Federal Defendants admit only that eight additional
25
     national wildlife refuges are located within New Mexico. Federal Defendants are
26

27   without knowledge or information sufficient to ascertain the truth or falsity of the
28
     remaining allegations in the fifth sentence and therefore deny the allegations.

                                               17
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 18 of 47




 1   Federal Defendants are without knowledge or information sufficient to ascertain
 2
     the truth or falsity of the allegations in the sixth and seventh sentences of
 3
     Paragraph 49 and therefore deny the allegations.
 4

 5         50.     The allegations in Paragraph 50 contain Plaintiffs’ characterizations of
 6   this action to which no response is required, and also state legal conclusions to
 7
     which no response is required. To the extent a response is required, the allegations
 8

 9   are denied.

10         51.     The allegations in the first sentence of Paragraph 51 are too vague and
11
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
12
     In further response to the allegations in the first sentence of Paragraph 51, Federal
13

14   Defendants admit only that federally listed endangered or threatened species occur
15
     within the State of New York and its waters. Federal Defendants admit the
16
     allegations in the second and third sentences of Paragraph 51. The allegations in
17

18   the fourth sentence of Paragraph 51 are too vague and ambiguous to permit a

19   response, and Federal Defendants deny them on that basis.
20
           52.     The allegations in the first, third, fourth and eighth sentences of
21

22   Paragraph 52 are too vague and ambiguous to permit a response, and Federal

23   Defendants deny them on that basis. With respect to the allegations in the second
24
     sentence, Federal Defendants admit only that there are ten National Wildlife
25
     Refuges in New York that are home to federally protected species including piping
26

27   plover, and dozens of other federal sites. The allegations “subject to ESA Section 7
28
     consultation requirements” are legal conclusions to which no response is required.

                                                18
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 19 of 47




 1   To the extent a response is required, the allegations are denied. Federal Defendants
 2
     are without knowledge or information sufficient to ascertain the truth or falsity of
 3
     the remaining allegations in the second sentence and therefore deny the allegations.
 4

 5   The allegations in the fifth sentence of Paragraph 52 are too vague and ambiguous
 6   to permit a response and NMFS denies them on that basis. Federal Defendants
 7
     admit the allegations in the sixth sentence. With respect to the allegations in the
 8

 9   seventh sentence, due to vagueness with respect to the phrase “one of the greatest

10   endangered species success stories,” Federal Defendants deny that allegation. With
11
     respect to the remaining allegations in the seventh sentence, Federal Defendants
12
     deny that critical habitat was designated for the bald eagle. The allegations in the
13

14   eighth sentence of Paragraph 52 contain Plaintiffs’ characterizations of this action
15
     to which no response is required, and also state legal conclusions to which no
16
     response is required.
17

18         53.     The allegations in Paragraph 53 contain Plaintiffs’ characterizations of

19   this action to which no response is required, and also state legal conclusions to
20
     which no response is required. To the extent a response is required, the allegations
21

22   are denied.

23         54.     The allegations in the first sentence of Paragraph 54 state legal
24
     conclusions to which no response is required. To the extent a response is required,
25
     the allegations are denied. The allegations in the second and third sentences of
26

27   Paragraph 54 characterize state laws that speak for themselves and are the best
28


                                               19
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 20 of 47




 1   evidence of their contents. Any allegations contrary to the plain language, meaning,
 2
     and context of the referenced laws are denied.
 3
           55.     Federal Defendants deny the allegations in the first sentence of
 4

 5   Paragraph 55 regarding the number of listed species, and aver that there are 40
 6   animals and 26 plants listed by FWS that are believed to occur in North Carolina.
 7
     With respect to the allegations in the second sentence of Paragraph 55, the
 8

 9   allegations “subject to ESA Section 7 consultation requirements” are legal

10   conclusions to which no response is required. To the extent a response is required,
11
     the allegations are denied. Federal Defendants admit only that there are FWS and
12
     National Park Service-managed lands in North Carolina. Federal Defendants are
13

14   without knowledge or information sufficient to ascertain the truth or falsity of the
15
     remaining allegations in the second sentence and therefore deny the allegations.
16
           56.     The allegations in Paragraph 56 contain Plaintiffs’ characterizations of
17

18   this action to which no response is required, and also state legal conclusions to

19   which no response is required. To the extent a response is required, the allegations
20
     are denied.
21

22         57.     The allegations in the first and fourth sentences of Paragraph 57 state

23   legal conclusions to which no response is required. To the extent a response is
24
     required, the allegations are denied. The allegations in the second and third
25
     sentences of Paragraph 57 characterize state laws that speak for themselves and
26

27   are the best evidence of their contents. Any allegations contrary to the plain
28
     language, meaning, and context of the referenced laws are denied.

                                               20
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 21 of 47




 1         58.     The allegations in the first, second, third, and fourth sentences of
 2
     Paragraph 58 are too vague and ambiguous to permit a response, and Federal
 3
     Defendants deny them on that basis. In further response to the allegations in the
 4

 5   first and second sentences, Federal Defendants aver that species of fish, land
 6   animals, and plants listed as endangered or threatened by the Services occur in the
 7
     State of Oregon; and that some of these species have been affected by Federal
 8

 9   projects or Federal land management actions subject to ESA section 7 consultation.

10   Federal Defendants admit the allegations in the third sentence of Paragraph 58.
11
           59.     With respect to the allegations in the first sentence of Paragraph 59,
12
     Federal Defendants admit only that there are federal lands within Oregon,
13

14   including DOI lands such as Crater Lake National Park and 18 national wildlife
15
     refuges, but Federal Defendants are without knowledge or information sufficient to
16
     ascertain the truth or falsity of the allegations regarding the acreage of those lands
17

18   and therefore deny the allegations. With respect to the remaining allegations in the

19   first sentence, Federal Defendants deny that the Borax Lake Chub is found on
20
     federal land, aver that the Foskett speckled dace was delisted on October 15, 2019,
21

22   and admit the remaining allegations. Federal Defendants deny the allegations in

23   the second sentence of Paragraph 59.
24
           60.     The allegations in Paragraph 60 contain Plaintiffs’ characterizations of
25
     this action to which no response is required, and also state legal conclusions to
26

27   which no response is required. To the extent a response is required, the allegations
28
     are denied.

                                                21
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 22 of 47




 1         61.    The allegations in Paragraph 61 state legal conclusions to which no
 2
     response is required. To the extent a response is required, the allegations are
 3
     denied. In addition, the allegations in Paragraph 61 characterize state laws,
 4

 5   constitutional provisions, and a court decision that speak for themselves and are the
 6   best evidence of their contents. Any allegations contrary to the plain language,
 7
     meaning, and context of the referenced laws, constitution, and court decision, are
 8

 9   denied.

10         62.    The allegations in the first sentence of Paragraph 62 are too vague and
11
     ambiguous to permit a response as to the number of listed species “known to occur
12
     in Pennsylvania,” and Federal Defendants deny them on that basis. In further
13

14   response to the allegations in the first sentence of Paragraph 62, Federal
15
     Defendants admit only that federally listed endangered or threatened species occur
16
     within the State of Pennsylvania, including the rusty patched bumble bee, piping
17

18   plover, and long-eared bat. The allegations in the second, third, and fourth

19   sentences of Paragraph 62 characterize state laws that speak for themselves and
20
     are the best evidence of their contents. Any allegations contrary to the plain
21

22   language, meaning, and context of the referenced laws are denied. Federal

23   Defendants are without knowledge or information sufficient to ascertain the truth
24
     or falsity of the fifth sentence of Paragraph 62 and therefore deny the allegations.
25
           63.    The allegations in Paragraph 63 contain Plaintiffs’ characterizations of
26

27   this action to which no response is required, and also state legal conclusions to
28


                                               22
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 23 of 47




 1   which no response is required. To the extent a response is required, the allegations
 2
     are denied.
 3
           64.     The allegations in the first and third sentences of Paragraph 64 state
 4

 5   legal conclusions to which no response is required. To the extent a response is
 6   required, the allegations are denied. The allegations in the second sentence of
 7
     Paragraph 64 characterize state laws that speak for themselves and are the best
 8

 9   evidence of their contents. Any allegations contrary to the plain language, meaning,

10   and context of the referenced laws are denied.
11
           65.     The allegations in the first sentence of Paragraph 65 are too vague and
12
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
13

14   In further response to the allegations in the first sentence of Paragraph 65, Federal
15
     Defendants admit only that federally listed endangered or threatened species occur
16
     within the State of Rhode Island and its waters. With respect to the allegations in
17

18   the second sentence, Federal Defendants deny that the New England cottontail is

19   federally listed, and aver that they are without knowledge or information sufficient
20
     to ascertain the truth or falsity of the allegations regarding the New England
21

22   cottontail and therefore deny the allegations. Federal Defendants further deny that

23   the American burying beetle lives in four states, and admit the remaining
24
     allegations in the second sentence of Paragraph 65. With respect to the allegations
25
     in the third sentence of Paragraph 65, Federal Defendants admit only that there
26

27   are federal lands within Rhode Island, including federal wildlife refuges, but
28
     Federal Defendants are without knowledge or information sufficient to ascertain

                                               23
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 24 of 47




 1   the truth or falsity of the allegations regarding the acreage of those lands and
 2
     therefore deny the remaining allegations. The remaining allegations in the third
 3
     sentence are legal conclusions to which no response is required. To the extent a
 4

 5   response is required, the allegations are denied. The allegations in the fourth
 6   sentence of Paragraph 65 are too vague and ambiguous to permit a response, and
 7
     Federal Defendants deny them on that basis.
 8

 9         66.     The allegations in Paragraph 66 contain Plaintiffs’ characterizations of

10   this action to which no response is required, and also state legal conclusions to
11
     which no response is required. To the extent a response is required, the allegations
12
     are denied.
13

14         67.     The allegations in the first, second, and third sentences of Paragraph
15
     67 characterize state laws that speak for themselves and are the best evidence of
16
     their contents. Any allegations contrary to the plain language, meaning, and
17

18   context of the referenced laws are denied. The allegations in the fourth sentence of

19   Paragraph 67 state legal conclusions to which no response is required. To the extent
20
     a response is required, the allegations are denied.
21

22         68.     With respect to the allegations in the first sentence of Paragraph 68,

23   Federal Defendants admit only that federal lands, including those identified by
24
     Plaintiffs, are located within Vermont, but Federal Defendants are without
25
     knowledge or information sufficient to ascertain the truth or falsity of the
26

27   allegations regarding the acreage of those lands and therefore deny the allegations.
28
     The allegations in the second sentence of Paragraph 68 are legal conclusions to

                                               24
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 25 of 47




 1   which no response is required. To the extent a response is required, the allegations
 2
     are denied.
 3
           69.     The allegations in Paragraph 69 contain Plaintiffs’ characterizations of
 4

 5   this action to which no response is required, and also state legal conclusions to
 6   which no response is required. To the extent a response is required, the allegations
 7
     are denied.
 8

 9         70.     The allegations in Paragraph 70 state legal conclusions to which no

10   response is required. To the extent a response is required, the allegations are
11
     denied.
12
           71.     Federal Defendants are without knowledge or information sufficient to
13

14   ascertain the truth or falsity of the first two sentences of Paragraph 71 and
15
     therefore deny the allegations. In further response to the allegations in the first and
16
     second sentences, Federal Defendants admit only that federally listed species occur
17

18   in the State of Washington, including the southern resident killer whales, pygmy

19   rabbits, streaked horned larks, and green sea turtles. The allegations in the third
20
     sentence purport to characterize Washington’s list of state candidate species, which
21

22   speaks for itself and is the best evidence of its contents. Federal Defendants deny

23   any allegation that is inconsistent with the plain language and meaning of the State
24
     candidate list. The allegations in the fourth sentence of Paragraph 71 are too vague
25
     and ambiguous to permit a response, and Federal Defendants deny them on that
26

27   basis. In further response to the allegations in the fourth sentence of Paragraph 71,
28
     Federal Defendants admit only that federally listed endangered or threatened

                                               25
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 26 of 47




 1   species occur within the State of Washington. Federal Defendants deny the
 2
     allegations in the fifth sentences of Paragraph 71, and aver that FWS proposed the
 3
     wolverine for listing, but it is not on the candidate list; that the island marble
 4

 5   butterfly was recently listed (85 FR 26786); and that the Southern Sierra Nevada
 6   Distinct Population Segment of fisher was recently listed (85 FR 29532).
 7
           72.     The allegations in the first sentence of Paragraph 72 are too vague and
 8

 9   ambiguous to permit a response, and Federal Defendants deny them on that basis.

10   With respect to the allegations in the second sentence of Paragraph 72, Federal
11
     Defendants admit only that the Taylor’s checkerspot butterfly is native to the
12
     Pacific Northwest and is restricted to eleven known populations, with eight of those
13

14   populations occurring in Washington State. Federal Defendants are without
15
     knowledge or information sufficient to ascertain the truth or falsity of the
16
     remaining allegations in the second sentence of Paragraph 72 and therefore deny
17

18   the remaining allegations.

19         73.     With respect to the allegations in the first sentence of Paragraph 73,
20
     Federal Defendants admit only that federal lands, including those identified by
21

22   Plaintiffs, are located within Washington, but Federal Defendants are without

23   knowledge or information sufficient to ascertain the truth or falsity of the
24
     allegations regarding the acreage of those lands and therefore deny the allegations.
25
     The allegations in the second sentence of Paragraph 73 are legal conclusions to
26

27   which no response is required. To the extent a response is required, the allegations
28
     are denied.

                                                26
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 27 of 47




 1         74.     The allegations in Paragraph 74 contain Plaintiffs’ characterizations of
 2
     this action to which no response is required, and also state legal conclusions to
 3
     which no response is required. To the extent a response is required, the allegations
 4

 5   are denied.
 6         75.     The allegations in Paragraph 75 contain Plaintiffs’ characterizations of
 7
     this action to which no response is required, and also state legal conclusions to
 8

 9   which no response is required. To the extent a response is required, the allegations

10   are denied.
11
           76.     The allegations in the second and third sentences of Paragraph 76
12
     characterize state laws and legislative enactments that speak for themselves and
13

14   are the best evidence of their contents. Any allegations contrary to the plain
15
     language, meaning, and context of the referenced laws and legislative enactments
16
     are denied. The allegations in the first and fourth sentences of Paragraph 76 state
17

18   legal conclusions to which no response is required. To the extent a response is

19   required, the allegations are denied.
20
           77.     The allegations in the first sentence of Paragraph 77 are too vague and
21

22   ambiguous to permit a response, and Federal Defendants deny them on that basis.

23   Federal Defendants deny the allegations in the second sentence, and aver that there
24
     are 24 species listed by FWS as threatened or endangered that are believed to occur
25
     in Wisconsin. Federal Defendants are without knowledge or information sufficient
26

27   to ascertain the truth or falsity of the allegations in the third sentence of Paragraph
28
     77 and therefore deny the allegations. With respect to the allegations in the fourth

                                               27
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 28 of 47




 1   and fifth sentences of Paragraph 77, Federal Defendants admit only that FWS has
 2
     partnered with Wisconsin to work on piping plover recovery through habitat
 3
     restoration and protection. Federal Defendants are without knowledge or
 4

 5   information sufficient to ascertain the truth or falsity of the remaining allegations
 6   in the fourth and fifth sentences and therefore deny the allegations. Federal
 7
     Defendants are without knowledge or information sufficient to ascertain the truth
 8

 9   or falsity of the allegations in the sixth and seventh sentences of Paragraph 77 and

10   therefore deny the allegations. With respect to the allegations in the eight sentence,
11
     Federal Defendants aver that the Kirtland’s warbler was delisted (84 FR 54436).
12
     Federal Defendants are without knowledge or information sufficient to ascertain
13

14   the truth or falsity of the remaining allegations in the eighth sentence and therefore
15
     deny the allegations.
16
           78.    Federal Defendants admit the allegations in the first sentence of
17

18   Paragraph 78. The allegations in the second sentence of Paragraph 78 are too vague

19   and ambiguous to permit a response, and Federal Defendants deny them on that
20
     basis. The allegations in the third sentence “are thus subject to the ESA’s section 7
21

22   consultation requirements” are legal conclusions to which no response is required.

23   To the extent a response is required, the allegations are denied. With respect to the
24
     remaining allegations in the third sentence, Federal Defendants admit that federal
25
     lands are located within Wisconsin, but Federal Defendants are without knowledge
26

27   or information sufficient to ascertain the truth or falsity of the allegations regarding
28


                                               28
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 29 of 47




 1   the acreage of those lands and therefore deny the allegations. Federal Defendants
 2
     admit the allegations in the fourth sentence of Paragraph 78.
 3
           79.      The allegations in the first, second, third, and seventh sentences of
 4

 5   Paragraph 79 state legal conclusions to which no response is required. To the extent
 6   a response is required, the allegations are denied. Federal Defendants admit the
 7
     allegations in the fourth and fifth sentences of Paragraph 79. With respect to the
 8

 9   allegations in the sixth sentence of Paragraph 79, Federal Defendants are without

10   knowledge or information sufficient to ascertain the truth or falsity of the
11
     allegations regarding the historic range of the bog turtle and therefore deny the
12
     allegations.
13

14         80.      The allegations in Paragraph 80 contain Plaintiffs’ characterizations of
15
     this action to which no response is required, and also state legal conclusions to
16
     which no response is required. To the extent a response is required, the allegations
17

18   are denied.

19         81.      The allegations in the first sentence of Paragraph 81 are too vague and
20
     ambiguous to permit a response, and Federal Defendants deny them on that basis.
21

22   Federal Defendants admit the allegations in the second sentence of Paragraph 81.

23   The allegations in the third sentence of Paragraph 81 state legal conclusions to
24
     which no response is required. To the extent a response is required, the allegations
25
     are denied.
26

27         82.      In response to the allegations in Paragraph 82, Federal Defendants
28
     admit only that David Bernhardt is the Secretary of the United States Department

                                                29
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 30 of 47




 1   of the Interior; that he has responsibility for implementing and fulfilling certain
 2
     duties of the Department, including the administration of the ESA with regard to
 3
     endangered and threatened terrestrial and freshwater plant and animal species and
 4

 5   certain marine species; and that he signed the Final ESA Rules at issue in
 6   Plaintiffs’ Complaint. The remaining allegations in Paragraph 82 state legal
 7
     conclusions to which no response is required. To the extent a response is required,
 8

 9   the allegations are denied.

10         83.     In response to the allegations in Paragraph 83, Federal Defendants
11
     admit only that Wilbur Ross is the Secretary of the United States Department of
12
     Commerce, and has responsibility for implementing and fulfilling certain duties of
13

14   the Department, including the administration of the ESA with regard to
15
     endangered and threatened marine and anadromous species. In further response to
16
     the allegations in Paragraph 83, Federal Defendants admit only that Secretary Ross
17

18   signed the Final ESA Section 7(a)(2) Rule and Final ESA Section 4 Rule at issue in

19   Plaintiffs’ Complaint, and deny that Secretary Ross signed the Final ESA Section
20
     4(d) Rule. The remaining allegations in Paragraph 83 state legal conclusions to
21

22   which no response is required. To the extent a response is required, the allegations

23   are denied.
24
           84.     In response to the allegations in Paragraph 84, Federal Defendants
25
     admit only that the United States Fish and Wildlife Service is an agency within the
26

27   United States Department of the Interior to which the Secretary of the Interior has
28
     delegated authority to administer the ESA with regard to endangered and

                                               30
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 31 of 47




 1   threatened terrestrial and freshwater plant and animal species and certain marine
 2
     species. The remaining allegations in Paragraph 84 state legal conclusions to which
 3
     no response is required. To the extent a response is required, the allegations are
 4

 5   denied.
 6         85.    In response to the allegations in Paragraph 85, Federal Defendants
 7
     admit only that the National Marine Fisheries Service is an agency within the
 8

 9   United States Department of Commerce to which the Secretary of Commerce has

10   delegated authority to administer the ESA with respect to endangered and
11
     threatened marine and anadromous species. The remaining allegations in
12
     Paragraph 85 state legal conclusions to which no response is required. To the extent
13

14   a response is required, the allegations are denied.
15
           86.    The allegations in Paragraph 86 characterize the ESA, a statute that
16
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
17

18   the plain language, meaning, and context of the statute are denied.

19         87.    The allegations in Paragraph 87 characterize the ESA, a statute that
20
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
21

22   the plain language, meaning, and context of the statute are denied.

23         88.    The allegations in Paragraph 88 characterize the ESA, a statute that
24
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
25
     the plain language, meaning, and context of the statute are denied.
26

27         89.    The allegations in Paragraph 89 characterize the ESA and regulations
28
     thereunder, as well as the court decision Cal ex. rel. v. Lockyer v. U.S. Dep’t of

                                                31
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 32 of 47




 1   Agric., 575 F.3d 999 (9th Cir. 2009), a statute, regulations, and court decision that
 2
     speak for themselves and are the best evidence of their contents. Any allegations
 3
     contrary to the plain language, meaning, and context of the referenced statute,
 4

 5   regulations, and court decision are denied.
 6         90.    The allegations in Paragraph 90 characterize the ESA and regulations
 7
     thereunder, a statute and regulations that speak for themselves and are the best
 8

 9   evidence of their contents. Any allegations contrary to the plain language, meaning,

10   and context of the statute and regulations are denied.
11
           91.    The allegations in Paragraph 91 characterize the ESA, a statute that
12
     speaks for itself and is the best evidence of its contents. Any allegations contrary to
13

14   the plain language, meaning, and context of the statute are denied.
15
           92.    The allegations in Paragraph 92 characterize the ESA and regulations
16
     thereunder, a statute and regulations that speak for themselves and are the best
17

18   evidence of their contents. Any allegations contrary to the plain language, meaning,

19   and context of the statute and regulations are denied.
20
           93.    The allegations in Paragraph 93 characterize the Administrative
21

22   Procedure Act (“APA”), as well as the court decisions in Motor Vehicle Mfrs. Ass’n of

23   U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983) and Chevron U.S.A.,
24
     Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984); a statute and court
25
     decisions that speak for themselves and are the best evidence of their contents. Any
26

27   allegations contrary to the plain language, meaning, and context of the referenced
28
     statute and court decisions are denied.

                                               32
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 33 of 47




 1         94.    The allegations in Paragraph 94 characterize the court decisions in
 2
     Encino Motorcars, LLC v. Navarro, 136 S. Ct 2117 (2016); National Cable &
 3
     Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967 (2005) and Federal
 4

 5   Commc’ns. Comm’n v. Fox Television Stations, Inc., 556 U.S. 502 (2009); court
 6   decisions that speak for themselves and are the best evidence of their contents. Any
 7
     allegations contrary to the plain language, meaning, and context of the referenced
 8

 9   court decision are denied.

10         95.    The allegations in Paragraph 95 characterize the APA and court
11
     decisions in Connecticut Light & Power Co. v. Nuclear Regulatory Comm’n, 673 F.2d
12
     525 (D.C. Cir. 1982); Home Box Office v. Federal Commc’ns Comm’n, 567 F.2d 9
13

14   (D.C. Cir. 1977); and Natural Res. Def. Council v. Environmental Prot. Agency, 279
15
     F.3d 1180 (9th Cir. 2002); a statute and court decisions that speak for themselves
16
     and are the best evidence of their contents. Any allegations contrary to the plain
17

18   language, meaning, and context of the referenced statute and court decision are

19   denied.
20
           96.    The allegations in Paragraph 96 characterize the National
21

22   Environmental Policy Act (“NEPA”), a statute that speaks for itself and is the best

23   evidence of its contents. Any allegations contrary to the plain language, meaning,
24
     and context of the statute are denied.
25
           97.    The allegations in Paragraph 97 characterize NEPA and regulations
26

27   thereunder, as well as court decisions in National Parks & Conservation Ass’n v.
28
     Babbitt, 241 F.3d 722 (9th Cir. 2001) and Idaho Sporting Cong. v. Thomas, 137 F.3d

                                              33
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 34 of 47




 1   1146 (9th Cir. 1998); a statute, regulations, and court decisions that speak for
 2
     themselves and are the best evidence of their contents. Any allegations contrary to
 3
     the plain language, meaning, and context of the referenced statute, regulations, and
 4

 5   court decisions are denied.
 6         98.    The allegations in Paragraph 98 characterize NEPA and regulations
 7
     thereunder, as well as the court decisions in Advocates v. U.S. Army Corps of
 8

 9   Eng’rs, 402 F.3d 846 (9th Cir. 2005); a statute, regulations, and court decision that

10   speak for themselves and are the best evidence of their contents. Any allegations
11
     contrary to the plain language, meaning, and context of the referenced statute,
12
     regulations, and court decision are denied.
13

14         99.    The allegations in Paragraph 99 characterize NEPA and regulations
15
     thereunder, as well as NOAA Administrative Order 216-6A and the court decisions
16
     in Coalition of Concerned Citizens to Make Art Smart v. Federal Transit Admin. of
17

18   U.S. Dep’t of Transp., 843 F.3d 886 (10th Cir. 2016); a statute, regulations,

19   administrative order and court decision that speak for themselves and are the best
20
     evidence of their contents. Any allegations contrary to the plain language, meaning,
21

22   and context of the referenced statute, regulations, administrative order and court

23   decision are denied.
24
           100.   Federal Defendants admit the allegations in Paragraph 100.
25
           101.   The allegations in the first sentence of Paragraph 101 are too vague
26

27   and ambiguous to permit a response, and Federal Defendants deny them on that
28
     basis. With respect to the allegations in the second sentence of Paragraph 101, the

                                               34
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 35 of 47




 1   allegations “and thus subject to FWS’s longstanding regulation prohibiting take of
 2
     threatened species” are legal conclusions to which no response is required. To the
 3
     extent a response is required, the allegations are denied. The allegations in the
 4

 5   third and fourth sentences of Paragraph 101 are too vague and ambiguous to permit
 6   a response, and Federal Defendants deny them on that basis.
 7
           102.   Federal Defendants admit the allegations in Paragraph 102.
 8

 9         103.   Federal Defendants admit the allegations in the first, second, and

10   third sentences of Paragraph 103. With respect to the allegations in the fourth
11
     sentence of Paragraph 103, the allegations “promising evidence of a growing
12
     population” are too vague and ambiguous to permit a response, and Federal
13

14   Defendants deny them on that basis. Federal Defendants are without knowledge or
15
     information sufficient to ascertain the truth or falsity of the allegations in the fifth
16
     sentence of Paragraph 103 and therefore deny the allegations.
17

18         104.   Federal Defendants admit the allegations in Paragraph 104.

19         105.   The allegations in Paragraph 105 state legal conclusions to which no
20
     response is required. To the extent a response is required, the allegations are
21

22   denied.

23         106.   Federal Defendants admit the allegations in the first sentence of
24
     Paragraph 106. In response to the allegations in the second sentence of Paragraph
25
     106, Federal Defendants admit only that the Services revised the ESA section 4 and
26

27   7 implementing regulations in 81 Fed. Reg. 7439 (Feb. 11, 2016); 81 Fed. Reg. 7214
28
     (Feb. 11, 2016); and 80 Fed. Reg. 26,832 (May 11, 2015). The remaining allegations

                                                35
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 36 of 47




 1   in the second sentence of Paragraph 106 are too vague and ambiguous to permit a
 2
     response, and Federal Defendants deny them on that basis.
 3
           107.   Federal Defendants admit the allegations in the first sentence of
 4

 5   Paragraph 107. The remaining allegations in Paragraph 107 characterize the
 6   proposed ESA Section 4(d), Section 7(a)(2) and Section 4 rules published at 83 Fed.
 7
     Reg. 35,174 (July 25, 2018); 83 Fed. Reg. 35,178 (July 25, 2018); and 83 Fed. Reg.
 8

 9   35,193 (July 25, 2018) (“proposed rules”); Proposed Rules that speak for themselves

10   and are the best evidence of their contents. Any allegations contrary to the plain
11
     language, meaning, and context of the Proposed Rules are denied.
12
           108.   In response to the allegations in Paragraph 108, Federal Defendants
13

14   admit only that some of the State Plaintiffs submitted comments on the Proposed
15
     Rules. The remaining allegations in Paragraph 108 characterize the State Plaintiffs’
16
     comments on the Proposed Rules, comments that speak for themselves and are the
17

18   best evidence of their contents. Any allegations contrary to the plain language,

19   meaning, and context of these comments are denied.
20
           109.   Federal Defendants admit the allegations in the first sentence of
21

22   Paragraph 109. The allegations in the second sentence of Paragraph 109 state legal

23   conclusions to which no response is required. To the extent a response is required,
24
     the allegations are denied.
25
           110.   The allegations in Paragraph 110 characterize the Final ESA Section 4
26

27   Rule, a rule that speaks for speaks for itself and is the best evidence of its contents.
28
     Any allegations contrary to the plain language, meaning, and context of the Final

                                                36
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 37 of 47




 1   ESA Section 4 Rule are denied. The allegations in Paragraph 110 also state legal
 2
     conclusions to which no response is required. To the extent a response is required,
 3
     the allegations are denied.
 4

 5         111.    The allegations in Paragraph 110 characterize the Final ESA Section
 6   7(a)(2) Rule, a rule that speaks for speaks for itself and is the best evidence of its
 7
     contents. Any allegations contrary to the plain language, meaning, and context of
 8

 9   the Final ESA Section 7(a)(2) Rule are denied. The allegations in Paragraph 111

10   also state legal conclusions to which no response is required. To the extent a
11
     response is required, the allegations are denied.
12
           112.    The allegations in Paragraph 112 characterize the Final ESA Section
13

14   4(d) Rule, a rule that speaks for speaks for itself and is the best evidence of its
15
     contents. Any allegations contrary to the plain language, meaning, and context of
16
     the Final ESA Section 7(a)(2) Rule are denied. The allegations in Paragraph 112
17

18   also state legal conclusions to which no response is required. To the extent a

19   response is required, the allegations are denied.
20
           113.    The allegations in Paragraph 113 characterize the Final ESA Rules,
21

22   rules that speak for themselves and are the best evidence of its contents. Any

23   allegations contrary to the plain language, meaning, and context of the Final ESA
24
     Rules are denied. The allegations in Paragraph 113 also state legal conclusions to
25
     which no response is required. To the extent a response is required, the allegations
26

27   are denied.
28


                                                37
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 38 of 47




 1         114.   The allegations in Paragraph 114 state legal conclusions to which no
 2
     response is required. To the extent a response is required, the allegations are
 3
     denied.
 4

 5         115.   The allegations in Paragraph 115 state legal conclusions to which no
 6   response is required. To the extent a response is required, the allegations are
 7
     denied.
 8

 9         116.   The allegations in Paragraph 116 characterize the ESA, a statute that

10   speaks for speaks for itself and is the best evidence of its contents. Any allegations
11
     contrary to the plain language, meaning, and context of the statute are denied.
12
           117.   The allegations in the first two sentences of Paragraph 117 state legal
13

14   conclusions to which no response is required. To the extent a response is required,
15
     the allegations are denied. The allegations in the third sentence of Paragraph 117
16
     characterize the Final ESA Rules, rules that speak for themselves and are the best
17

18   evidence of their contents. Any allegations contrary to the plain language, meaning,

19   and context of the Final ESA Rules are denied. The allegations in the fourth
20
     sentence of Paragraph 117 are too vague and ambiguous to permit a response, and
21

22   Federal Defendants deny them on that basis.

23         118.   The allegations in Paragraph 118 characterize the ESA, as well as the
24
     court decisions in National Ass’n of Home Builders v. Babbitt, 130 F.3d 1041 (D.C.
25
     Cir. 1997); San Luis & Delta–Mendota Water Auth. v. Salazar, 638 F.3d 1163 (9th
26

27   Cir. 2011); and Tennessee Valley Auth. v. Hill, 437 U.S. 153 (1978); a statute and
28
     court decisions that speak for themselves and are the best evidence of their

                                               38
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 39 of 47




 1   contents. Any allegations contrary to the plain language, meaning, and context of
 2
     the statute and referenced court decisions are denied.
 3
           119.      The allegations in the first and third sentences of Paragraph 119 state
 4

 5   legal conclusions to which no response is required. To the extent a response is
 6   required, the allegations are denied. The allegations in the second sentence of
 7
     Paragraph 119 characterize the Final ESA Rules, rules that speak for themselves
 8

 9   and are the best evidence of their contents. Any allegations contrary to the plain

10   language, meaning, and context of the Final ESA Rules are denied. Federal
11
     Defendants are without knowledge or information sufficient to ascertain the truth
12
     or falsity of the fourth sentence of Paragraph 119 and therefore deny the
13

14   allegations. The allegations in the fifth sentence of Paragraph 119 are too vague
15
     and ambiguous to permit a response, and Federal Defendants deny them on that
16
     basis, and aver that State Plaintiffs and the Services often take account of each
17

18   other’s efforts to conserve rare species and often work cooperatively to conserve

19   such species.
20
           120.      The allegations in Paragraph 120 characterize the ESA, the Final ESA
21

22   Rules, and the court decision in Air Alliance Hous. v. U.S. Envtl. Prot. Agency, 906

23   F.3d 1049 (D.C. Cir. 2018), a statute, rules and court decision that speak for
24
     themselves and are the best evidence of their contents. Any allegations contrary to
25
     the plain language, meaning, and context of the statute, the ESA Final Rules, and
26

27   referenced court decision are denied. The remaining allegations Paragraph 120
28


                                                 39
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 40 of 47




 1   state legal conclusions to which no response is required. To the extent a response is
 2
     required, the allegations are denied.
 3
           121.    The allegations in the first sentence of Paragraph 121 state legal
 4

 5   conclusions to which no response is required. To the extent a response is required,
 6   the allegations are denied. The allegations in the second sentence of Paragraph 121
 7
     are vague and ambiguous, and Federal Defendants deny them on that basis. The
 8

 9   allegations in the second sentence of Paragraph 121 also state legal conclusions to

10   which no response is required. To the extent a response is required, the allegations
11
     are denied.
12
           122.    The allegations in Paragraph 122 state legal conclusions to which no
13

14   response is required. To the extent a response is required, the allegations are
15
     denied.
16
           123.    The allegations in Paragraph 123 state legal conclusions to which no
17

18   response is required. To the extent a response is required, the allegations are

19   denied.
20
           124.    Federal Defendants’ responses to Paragraphs 1 through 123 are
21

22   reasserted and incorporated herein by reference.

23         125.    The allegations in Paragraph 125 characterize the APA and the court
24
     decisions in Babbitt v. Sweet Home Chapter of Cmtys. for a Great Oregon, 515 U.S.
25
     687 (1995) and Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837
26

27   (1984); a statute and court decisions that speak for themselves and are the best
28


                                               40
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 41 of 47




 1   evidence of their contents. Any allegations contrary to the plain language, meaning,
 2
     and context of the referenced statute and court decision are denied.
 3
           126.   The allegations in Paragraph 126 state legal conclusions to which no
 4

 5   response is required. To the extent a response is required, the allegations are
 6   denied.
 7
           127.   The allegations in Paragraph 127 state legal conclusions to which no
 8

 9   response is required. To the extent a response is required, the allegations are

10   denied. The allegations in Paragraph 127 also characterize the Final ESA Section 4
11
     Rule, the ESA, and regulations thereunder, a rule, statute and regulations that
12
     speak for themselves and are the best evidence of their contents. Any allegations
13

14   contrary to the plain language, meaning, and context of the ESA, regulations, and
15
     Final ESA Section 4 Rule are denied.
16
           128.   The allegations in Paragraph 128 state legal conclusions to which no
17

18   response is required. To the extent a response is required, the allegations are

19   denied. The allegations in Paragraph 128 also characterize the Final ESA Section
20
     7(a)(2) Rule, the ESA, and regulations thereunder, a rule, statute and regulations
21

22   that speak for themselves and are the best evidence of their contents. Any

23   allegations contrary to the plain language, meaning, and context of the ESA,
24
     regulations, and Final ESA Section 7(a)(2) Rule are denied.
25
           129.   The allegations in Paragraph 129 state legal conclusions to which no
26

27   response is required. To the extent a response is required, the allegations are
28
     denied. The allegations in Paragraph 128 also characterizes the Final ESA Section

                                               41
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 42 of 47




 1   4(d) Rule and the ESA, a rule and statute that speak for themselves and are the
 2
     best evidence of their contents. Any allegations contrary to the plain language,
 3
     meaning, and context of the ESA and the Final ESA Section 4(d) Rule are denied.
 4

 5         130.   The allegations in Paragraph 130 state legal conclusions to which no
 6   response is required. To the extent a response is required, the allegations are
 7
     denied.
 8

 9         131.   Federal Defendants’ responses to Paragraphs 1 through 130 are

10   reasserted and incorporated herein by reference.
11
           132.   The allegations in Paragraph 132 characterize the APA and the court
12
     decision in Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
13

14   463 U.S. 29 (1983); a statute and court decision that speak for themselves and are
15
     the best evidence of their contents. Any allegations contrary to the plain language,
16
     meaning, and context of the referenced statute and court decision are denied.
17

18         133.   The allegations in Paragraph 133 characterize the APA and the court

19   decisions in Air for Everyone v. U.S. Envtl. Prot. Agency, 488 F.3d 1088 (9th Cir.
20
     2007); Connecticut Light & Power Co. v. Nuclear Regulatory Comm’n, 673 F.2d 525
21

22   (D.C. Cir. 1982); and Prometheus Radio Project v. Federal Commc’ns. Comm’n, 652

23   F.3d 431 (3d Cir. 2011); a statute and court decision that speak for themselves and
24
     are the best evidence of their contents. Any allegations contrary to the plain
25
     language, meaning, and context of the referenced statute and court decision are
26

27   denied.
28


                                               42
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 43 of 47




 1         134.   The allegations in Paragraph 134 state legal conclusions to which no
 2
     response is required. To the extent a response is required, the allegations are
 3
     denied.
 4

 5         135.   The allegations in Paragraph 135 state legal conclusions to which no
 6   response is required. To the extent a response is required, the allegations are
 7
     denied. The allegations in Paragraph 135 also characterize the Final ESA Section 4
 8

 9   Rule, the ESA, and regulations thereunder, a rule, statute and regulations that

10   speak for themselves and are the best evidence of their contents. Any allegations
11
     contrary to the plain language, meaning, and context of the ESA, regulations, and
12
     Final ESA Section 4 Rule are denied.
13

14         136.   The allegations in Paragraph 136 state legal conclusions to which no
15
     response is required. To the extent a response is required, the allegations are
16
     denied. The allegations in Paragraph 136 also characterize the Final ESA Section
17

18   7(a)(2) Rule, the ESA, and regulations thereunder, a rule, statute and regulations

19   that speak for themselves and are the best evidence of their contents. Any
20
     allegations contrary to the plain language, meaning, and context of the ESA,
21

22   regulations, and Final ESA Section 7(a)(2) Rule are denied.

23         137.   The allegations in Paragraph 137 state legal conclusions to which no
24
     response is required. To the extent a response is required, the allegations are
25
     denied. The allegations in Paragraph 137 also characterize the Final ESA Section
26

27   4(d) Rule and the ESA, a rule and statute that speak for themselves and are the
28


                                               43
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 44 of 47




 1   best evidence of their contents. Any allegations contrary to the plain language,
 2
     meaning, and context of the ESA and Final ESA Section 4(d) Rule are denied.
 3
           138.   The allegations in Paragraph 138 state legal conclusions to which no
 4

 5   response is required. To the extent a response is required, the allegations are
 6   denied. The allegations in Paragraph 138 also characterize the Final ESA Rules,
 7
     which speak for themselves and are the best evidence of their contents. Any
 8

 9   allegations contrary to the plain language, meaning, and context of the Final ESA

10   Rules are denied.
11
           139.   The allegations in Paragraph 139 state legal conclusions to which no
12
     response is required. To the extent a response is required, the allegations are
13

14   denied.
15
           140.   Federal Defendants’ responses to Paragraphs 1 through 139 are
16
     reasserted and incorporated herein by reference.
17

18         141.   The allegations in Paragraph 141 characterize NEPA and regulations

19   thereunder, a statute and regulations that speak for themselves and are the best
20
     evidence of their contents. Any allegations contrary to the plain language, meaning,
21

22   and context of NEPA and its regulations are denied.

23         142.   The allegations in Paragraph 142 characterize NEPA implementing
24
     regulations and the court decision in Friends of the Wild Swan v. Weber, 767 F.3d
25
     936 (9th Cir. 2014), regulations and a court decision that speak for themselves and
26

27   are the best evidence of their contents. Any allegations contrary to the plain
28


                                               44
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 45 of 47




 1   language, meaning, and context of the referenced regulations and court decision are
 2
     denied.
 3
           143.   The allegations in Paragraph 143 characterize a comment letter by
 4

 5   State Plaintiffs and the Final ESA Rules, a letter and rules that speak for
 6   themselves and are the best evidence of their contents. Any allegations contrary to
 7
     the plain language, meaning, and context of the referenced comment letter and the
 8

 9   Final ESA Rules are denied.

10         144.   The allegations in Paragraph 144 state legal conclusions to which no
11
     response is required. To the extent a response is required, the allegations are
12
     denied.
13

14         145.   The allegations in Paragraph 145 state legal conclusions to which no
15
     response is required. To the extent a response is required, the allegations are
16
     denied. The allegations in Paragraph 145 also characterize the ESA Final Section
17

18   7(a)(2) Rule, a rule that speaks for itself and is the best evidence of its contents. Any

19   allegations contrary to the plain language, meaning, and context of the Final ESA
20
     Section 7(a)(2) Rule is denied.
21

22         146.   The allegations in Paragraph 146 characterize regulations under

23   NEPA, which speak for themselves and are the best evidence of their contents. Any
24
     allegations contrary to the plain language, meaning, and context of the NEPA
25
     regulations are denied.
26

27

28


                                                45
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 46 of 47




 1         147.    The allegations in Paragraph 147 state legal conclusions to which no
 2
     response is required. To the extent a response is required, the allegations are
 3
     denied.
 4

 5         148.    The allegations in Paragraph 148 state legal conclusions to which no
 6   response is required. To the extent a response is required, the allegations are
 7
     denied.
 8

 9                                      Prayer for Relief

10         The remainder of Plaintiffs’ complaint constitutes their requests for relief, to
11
     which no response is required. To the extent a further response is required, Federal
12
     Defendants deny that Plaintiffs are entitled to the relief requested or any relief
13

14   whatsoever.
15
                                        General Denial
16
           Federal Defendants deny any allegations in the Amended Complaint,
17

18   whether express or implied, that are not specifically admitted, denied or qualified

19   herein.
20
                                            Defenses
21

22         1.      The Court lacks subject matter jurisdiction

23

24
     DATED: June 1, 2020.
25

26                                    Respectfully submitted,
27
                                      JEAN E. WILLIAMS,
28                                    Deputy Assistant Attorney General
                                      SETH M. BARSKY, Section Chief

                                               46
        Case 4:19-cv-06013-JST Document 105 Filed 06/01/20 Page 47 of 47




 1                                     MEREDITH FLAX, Assistant Chief
                                       COBY HOWELL, Senior Trial Attorney
 2

 3                                     /s/ Michael Eitel
                                       MICHAEL R. EITEL, Senior Trial Attorney
 4
                                       U.S. Department of Justice
 5                                     Environment & Natural Resources Division
                                       Wildlife & Marine Resources Section
 6                                     1000 S.W. Third Avenue
 7                                     Portland, OR 97204
                                       Phone: (503) 727-1023
 8                                     Fax: (503) 727-1117
 9                                     Email: coby.howell@usdoj.gov

10                                     Attorneys for Federal Defendants
11

12

13

14                              CERTIFICATE OF SERVICE
15
           I hereby certify that I electronically filed the foregoing with the Clerk of the
16   Court using the CM/ECF system, which will send notification of such to the
     attorneys of record.
17

18

19

20
                                        /s/ Michael Eitel
21                                      MICHAEL EITEL, Senior Attorney
22

23

24

25

26

27

28


                                                47
